Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the phrase “wherein an interface of attachment between the substrate and the cage structure is substantially free of an adhesive” is unclear and indefinite.  The phrase “free of an adhesive” is a negative limitation and the use of this negative limitation in this manner has made the claim indefinite.  Moreover, there is no attachment if there is no adhesive so the phrase contradicts itself.  
A review of the application reveals that the cage structure is attached to the substrate by printing a material onto the substrate.  It is the printed material that acts as both an adhesive and a structural feature (e.g. at least see the last sentence of paragraph 10; lines 6—9 of paragraph 11; the last sentence of paragraph 0013; and lines 1-8 of paragraph 0054 of corresponding US Pgpub 2019/0246741).   
This phrase (as best understood by the Examiner upon review of the specification and specifically paragraph 0079 of pgpub ‘741) is referring to the construction phase of the footwear article wherein a first step involves of applying a release feature (e.g. release paper or release spray) over portions of the substrate (the paper/spray prevents a bond being formed between the cage and the substrate), and 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6754983 (Hatfield).
Regarding claims 1-3 and 5, Hatfield discloses a footwear article; comprising:
a sole (e.g. 10) ; and an upper (e.g. upper 30 (22,38)) that extends upward from the sole; wherein the upper comprises a substrate (e.g. shroud 38) and a cage structure (e.g. biasing or frame members 22) attached to the substrate, and wherein an interface of attachment between the substrate and the cage structure is substantially free of an (e.g. the areas of the members 22 which are exposed such as shown in figure 1 are free of adhesive; the shroud 38 is attached to the members 22 by several coupling means including loop which may sewn, stitched to the members 22 (therefore free of adhesive) and/or the shroud can be adhered to the members 22, see col. 6, lines 33-52, col. 10, lines 49-56, col. 12, lines 28-31, col. 16, lines 7-14 and the corresponding figures) and wherein the substrate is held in tension by the cage structure (at least see col. 5, lines 7-9,40-45, col. 7, lines 59-61, col. 10, lines 57-60, col. 12, lines 5-9, col. 13, lines 24-26, col. 15, lines 33-46).  
Regarding claim 2, the footwear article taught by Hatfield has cage structure (biasing members (e.g. 22)) which bias or tension the upper (shroud 38) and therefore the cage structure functions as a structural support for the upper.  
With regard to 3 and 5, see col. 8, lines 15-27 which teaches the materials as claimed.
Claim(s) 1-3, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5371957 (Gaudio).
Regarding claims 1-3 and 5, Gaudio discloses a footwear article; comprising:
a sole (12); and an upper (14) that extends upward from the sole; wherein the upper comprises a substrate (e.g. panels 18A,20A,22A, etc.) and a cage structure (e.g. cables 28A,30A,32A, etc.) attached to the substrate, and wherein an interface of attachment between the substrate and the cage structure is substantially free of an adhesive (e.g. see figures 4A which show the panels attached by loops and stitching and therefore is entirely free of adhesive and see col. 3, lines 43-49 which also teaches the panels can be adhered but nonetheless the areas of the cable which are exposed are such as shown in figure 2 and 4A are free of adhesive too) and wherein the substrate is held in tension by the cage structure (see col. 2, lines 57-60, col. 5, lines 60-68 and col. 6, lines 14-17).  

With regard to 3, see col. 3, lines 15-19 which teaches the layer 46 which is also part of the substrate being made out of a soft fabric (the definition of fabric is “cloth produced by weaving or knitting textile fibers). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over either [Hatfield ‘983 and Gaudio ‘957] in view of US 8266827 (Dojan).
Hatfield ‘983 and Gaudio ‘957 both teach an article of footwear as claimed (see the rejection above) except for the substrate comprising a foam (claim 4).  Dojan teaches footwear uppers are often made out of textiles, polymer film (polymer sheets) and foam; see col. 1, lines 7-10,25-26 and col. 4, lines 3-6.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the upper of the article of footwear taught by either Hatfield or Gaudio, out of any of the material taught by Dojan (e.g. textile, polymer film or foam), to provide additional comfort to the wearer.
Claims 3 and 5 where included in the rejection as a back-up rejection since Dojan teaches using all of these materials of claims 3-5.
Response to Arguments
Applicant’s arguments, filed have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection (see the rejections above) has been made.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the .
Hatfield as applied in the rejection above is very similar to applicant’s including the cage structure including elongated rods being made out of plastic material (see col. 6, lines 1-14).  It doesn’t teach the method of the cage structure being made by printed material, such as disclosed by applicant, but it would be obvious to make the cage structure taught by Hatfield by the same method.
Therefore, if view of the similarities between Hatfield and the instant application the applicant was unable to offer up an amendment to put the application in condition for allowance.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556